Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 1 of 17. PageID #: 365




               EXHIBIT A
Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 2 of 17. PageID #: 366
            Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 3 of 17. PageID #: 367


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                 City of Chula Vista, California                           )
                                  Plaintiff                                )
                         v.                                                )       Civil Action No. 1:19-op-45750
       AmerisourceBergen Drug Corporation, et al.                          )
                                Defendant                                  )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or
motion under Rule 12 will not be grounds for a default judgment.


 Date: 11/12/2019
                                                                                          Signature of the attorney or unrepresented party
                     Cardinal Health, Inc.                                                                  Emily Pistilli
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                   Williams & Connolly LLP
                                                                                                   725 Twelfth Street, NW
                                                                                                   Washington, D.C. 20005
                                                                                                                Address
                                                                                                         EPistilli@wc.com
                                                                                                            E-mail address
                                                                                                          (202) 434-5652
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
         Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 4 of 17. PageID #: 368



 AO 399(01/09) Waiver of the Service ofSummons




                                    United States District Court
                                                                        for the
                                                            Northern District of Ohio

                 City of Chula Vista, California
                                Plaintiff

                                    V.                                            Civil Action No. 1:19-op-45750
       Ame'risourceBergen Drug Corporation, et al.
                              Defendant



                                                 WAIVER OF THE SERVICE OF SUMMONS


 To:        J. Burton LeBlanc, IV
               (Name ofthe plaintiff's attorney or unrepresented plaintiff)

          I have received your request to waive service of a summons in this action along with a copy ofthe complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy ofthe form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence of a summons or of service.
          The Court's moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or
motion under Rule 12 will not be grounds for a default judgment.


 Date:
              DtC 1 8 Z019
                                                                                         Signature ofthe attorney or unrepresented party
                   McKesson Corporation                                                                 Nathan Shafroth
       Printed name ofparty waiving service ofsummons                                                       Printed name

                                                                                                   Covington & Burling LLP
                                                                                                One Front Street, Suite 3500
                                                                                                  San Francisco, CA 94111
                                                                                                               Address

                                                                                                      nshafroth@cov.com
                                                                                                           E-mail address

                                                                                                        (415) 591-7053
                                                                                                         Telephone number


                                            Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary e.xpenscs ofserving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless tlie defendant shows good cause for the failure.
          "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.
          If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

          If you waive service, then you must, within the time specified on tlte waiver form, serve an answerer a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more lime to respond than if a summons had been served.
            Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 5 of 17. PageID #: 369


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                 City of Chula Vista, California                           )
                                  Plaintiff                                )
                         v.                                                )       Civil Action No. 1:19-op-45750
       AmerisourceBergen Drug Corporation, et al.                          )
                                Defendant                                  )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             10/30/2019               , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:       10/31/2019
                                                                                          Signature of the attorney or unrepresented party
                          Actavis, LLC                                                                    Evan K. Jacobs
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                Morgan, Lewis & Bockius LLP
                                                                                                    1701 Market Street
                                                                                                  Philadelphia, PA 19103
                                                                                                                Address
                                                                                               evan.jacobs@morganlewis.com
                                                                                                            E-mail address
                                                                                                          (215) 963-5329
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
            Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 6 of 17. PageID #: 370


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                 City of Chula Vista, California                           )
                                  Plaintiff                                )
                         v.                                                )       Civil Action No. 1:19-op-45750
       AmerisourceBergen Drug Corporation, et al.                          )
                                Defendant                                  )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             10/31/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date: 10/31/2019
                                                                                          Signature of the attorney or unrepresented party
                 Watson Laboratories, Inc.                                                                Evan K. Jacobs
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                Morgan, Lewis & Bockius LLP
                                                                                                    1701 Market Street
                                                                                                  Philadelphia, PA 19103
                                                                                                                Address
                                                                                               evan.jacobs@morganlewis.com
                                                                                                            E-mail address
                                                                                                          (215) 963-5329
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
            Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 7 of 17. PageID #: 371


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                 City of Chula Vista, California                           )
                                  Plaintiff                                )
                         v.                                                )       Civil Action No. 1:19-op-45750
       AmerisourceBergen Drug Corporation, et al.                          )
                                Defendant                                  )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             10/30/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:     10/30/2019
                                                                                          Signature of the attorney or unrepresented party
            Teva Pharmaceuticals USA, Inc.                                                                Evan K. Jacobs
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                Morgan, Lewis & Bockius LLP
                                                                                                    1701 Market Street
                                                                                                  Philadelphia, PA 19103
                                                                                                                Address
                                                                                               evan.jacobs@morganlewis.com
                                                                                                            E-mail address
                                                                                                          (215) 963-5329
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
            Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 8 of 17. PageID #: 372


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                 City of Chula Vista, California                           )
                                  Plaintiff                                )
                         v.                                                )       Civil Action No. 1:19-op-45750
       AmerisourceBergen Drug Corporation, et al.                          )
                                Defendant                                  )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             10/30/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:      10/31/2019
                                                                                          Signature of the attorney or unrepresented party
                         Cephalon, Inc.                                                                   Evan K. Jacobs
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                Morgan, Lewis & Bockius LLP
                                                                                                    1701 Market Street
                                                                                                  Philadelphia, PA 19103
                                                                                                                Address
                                                                                               evan.jacobs@morganlewis.com
                                                                                                            E-mail address
                                                                                                          (215) 963-5329
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
            Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 9 of 17. PageID #: 373


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                 City of Chula Vista, California                           )
                                  Plaintiff                                )
                         v.                                                )       Civil Action No. 1:19-op-45750
       AmerisourceBergen Drug Corporation, et al.                          )
                                Defendant                                  )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             10/30/2019               , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date: 10/31/2019
                                                                                          Signature of the attorney or unrepresented party
   Actavis Pharma, Inc. f/k/a Watson Pharm, Inc.                                                          Evan K. Jacobs
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                Morgan, Lewis & Bockius LLP
                                                                                                    1701 Market Street
                                                                                                  Philadelphia, PA 19103
                                                                                                                Address
                                                                                               evan.jacobs@morganlewis.com
                                                                                                            E-mail address
                                                                                                          (215) 963-5329
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
          Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 10 of 17. PageID #: 374



 AO 399 (01/09) Waiver of the Service of Summons



                                      United States District Court
                                                                     for the
                                                            Northern District of Ohio

             City of Chula Vista, California                               )
                         Plaintiff
                           v.                                              )       Civil Action No. 1:19-op-45750
       AmerisourceBergen Drug Corporation, et al.
                       Defendant                                           )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J, Burton LeBlanc, IV
                (Name ofthe plaintiff’s attorney or unrepresentedplaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver fonn, and a prepaid means of returning one signed copy of the form to you.
        I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
           I also understand that I, or the entity I represent, must fde and serve an answer or a motion under Rule 12 within
60 days   from           10/30/2019                   the date when this request was sent (or 90 days if it was sent outside the
United States). If 1 fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:         11/22/2019                                                               j] /w/
                                                                                          Signature of the kttomey or unrepresentedparty
                          Noramco, Inc.                                                    '                Daniel Jarcho
       Printed name ofparty waiving service ofsummons                                                         Printed name
                                                                                                      ALSTON & BIRD LLP
                                                                                                        950 F Street NW
                                                                                                      Washington, DC 20004
                                                                                                                 Address
                                                                                                    daniel.jarcho@alston.com
                                                                                                             E-mail address
                                                                                                           (202) 239-3254
                                                                                                           Telephone number


                                               Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
            “Good cause” does not include a belief that tire lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
            If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
           Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 11 of 17. PageID #: 375


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

 City of Chula Vista, California, a municipal corporation                  )
                                  Plaintiff                                )
                         v.                                                )       Civil Action No. 1:19-op-45750
       AmerisourceBergen Drug Corporation, et al.                          )
                                Defendant                                  )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             10/30/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:          11/22/2019                                                                                /s/ Sean Morris
                                                                                          Signature of the attorney or unrepresented party
                Endo Pharmaceuticals Inc.                                                                   Sean Morris
       Printed name of party waiving service of summons                                                      Printed name
                                                                                             Arnold & Porter Kaye Scholer LLP
                                                                                             777 S. Figueroa Street, 44th Floor
                                                                                               Los Angeles, California 90017
                                                                                                                Address
                                                                                               sean.morris@arnoldporter.com
                                                                                                            E-mail address
                                                                                                          (213) 243-4000
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
           Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 12 of 17. PageID #: 376


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                 City of Chula Vista, California                           )
                                  Plaintiff                                )
                         v.                                                )       Civil Action No. 1:19-op-45750
       AmerisourceBergen Drug Corporation, et al.                          )
                                Defendant                                  )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             10/30/2019               , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:         11/22/2019                                                                                 /s/ Sean Morris
                                                                                          Signature of the attorney or unrepresented party
                Endo Health Solutions Inc.                                                                  Sean Morris
       Printed name of party waiving service of summons                                                      Printed name
                                                                                             Arnold & Porter Kaye Scholer LLP
                                                                                             777 S. Figueroa Street, 44th Floor
                                                                                               Los Angeles, California 90017
                                                                                                                Address
                                                                                               sean.morris@arnoldporter.com
                                                                                                            E-mail address
                                                                                                          (213) 243-4000
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
           Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 13 of 17. PageID #: 377


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                 City of Chula Vista, California                           )
                                  Plaintiff                                )
                         v.                                                )       Civil Action No. 1:19-op-45750
       AmerisourceBergen Drug Corporation, et al.                          )
                                Defendant                                  )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from           10/30/2019                   , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

             11/21/2019                                                           /s/ Timothy W. Knapp
 Date:
                                                                                          Signature of the attorney or unrepresented party
             Allergan PLC f/k/a Actavis PLC                                                             Timothy W. Knapp
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                       Kirkland & Ellis LLP
         Allergan plc objects to the requirement that it
         accept service in this matter and reserves all                                                 300 North Lasalle
         defenses related to personal jurisdiction.                                                    Chicago, IL 60654
                                                                                                                Address
                                                                                                 timothy.knapp@kirkland.com
                                                                                                            E-mail address
                                                                                                          (312) 862-7426
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
           Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 14 of 17. PageID #: 378


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                 City of Chula Vista, California                           )
                                  Plaintiff                                )
                         v.                                                )       Civil Action No. 1:19-op-45750
       AmerisourceBergen Drug Corporation, et al.                          )
                                Defendant                                  )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             10/30/2019               , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

           11/29/2019
 Date:
                                                                                          Signature of the attorney or unrepresented party
                       Mallinckrodt PLC                                                                  Andrew O’Connor
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                    Ropes & Gray, LLP
                                                                                           Prudential Tower, 800 Boylston Street
                                                                                                 Boston, MA 02199-3600
                                                                                                                Address
                                                                                             Andrew.O'Connor@ropesgray.com
                                                                                                            E-mail address
                                                                                                          (617) 951-7000
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
           Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 15 of 17. PageID #: 379


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                 City of Chula Vista, California                           )
                                  Plaintiff                                )
                         v.                                                )       Civil Action No. 1:19-op-45750
       AmerisourceBergen Drug Corporation, et al.                          )
                                Defendant                                  )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             10/30/2019               , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date: 11/29/2019
                                                                                          Signature of the attorney or unrepresented party
                        Mallinckrodt LLC                                                                 Andrew O’Connor
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                    Ropes & Gray, LLP
                                                                                           Prudential Tower, 800 Boylston Street
                                                                                                 Boston, MA 02199-3600
                                                                                                                Address
                                                                                             Andrew.O'Connor@ropesgray.com
                                                                                                            E-mail address
                                                                                                          (617) 951-7000
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 16 of 17. PageID #: 380
Case: 1:19-op-45750-DAP Doc #: 13-1 Filed: 04/06/20 17 of 17. PageID #: 381
